

	

		II

		109th CONGRESS

		1st Session

		S. 1523

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Ms. Snowe introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to make permanent increased expensing for small businesses.

	

	

		1.Short titleThis Act may be cited as the

			 Small Business Expensing Permanency

			 Act of 2005.

		2.Increased expensing

			 for small business made permanent

			(a)In

			 generalParagraph (1) of

			 section 179(b) of the Internal Revenue Code of 1986 (relating to dollar

			 limitation) is amended by striking $25,000 ($100,000 in the case of

			 taxable years beginning after 2002 and before 2008) and inserting

			 $100,000.

			(b)Increase in

			 qualifying investment at which phaseout beginsParagraph (2) of section 179(b) of such

			 Code (relating to reduction in limitation) is amended by striking

			 $200,000 ($400,000 in the case of taxable years beginning after 2002 and

			 before 2008) and inserting $400,000.

			(c)Inflation

			 adjustmentsSection

			 179(b)(5)(A) of such Code (relating to inflation adjustments) is amended by

			 striking and before 2008.

			(d)Revocation of

			 electionSection 179(c)(2) of

			 such Code (relating to election irrevocable) is amended by striking and

			 before 2008.

			(e)Off-the-Shelf

			 computer softwareSection

			 179(d)(1)(A)(ii) of such Code (relating to section 179 property) is amended by

			 striking and before 2008.

			(f)Effective

			 dateThe amendments made by

			 this section shall take effect on the date of the enactment of this Act.

			

